MEMORANDUM **
Mark D. McGhan appeals pro se the Tax Court’s decision dismissing his petition seeking a redetermination of income tax deficiencies issued by the Commissioner of Internal Revenue and imposing sanctions against him under Internal Revenue Code § 6673, 26 U.S.C. § 6673, for bringing frivolous proceedings.
The Tax Court properly dismissed McGhan’s action for failure to state a claim, because he is a taxpayer and the compensation he received is subject to federal income tax. In Re Becraft, 885 F.2d 547, 548 (9th Cir.1989); Grimes v. Commissioner, 806 F.2d 1451, 1453 (9th Cir. 1986) (per curiam). The Commissioner was not required to prepare a valid substitute return before issuing deficiency notices to McGhan. Roat v. Commissioner, 847 F.2d 1379, 1381 (9th Cir.1988). The Tax Court also properly found McGhan liable for additions to taxes and sanctions. 26 U.S.C. §§ 6651(a)(1), 6654(a) and 6673(a)(1). McGhan’s remaining contentions wholly lack merit.
The Commissioner has moved for sanctions on appeal pursuant to Fed. R.App. P. 38 and 28 U.S.C. § 1912. We impose sanctions in the amount of $250 because the result is obvious and McGhan’s appeal is frivolous. Olson v. United States, 760 F.2d 1003,1005 (9th Cir.1985).
AFFIRMED WITH SANCTIONS.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.